internal_revenue_service department of the treasury index number 280f 280f washington dc number release date person to contact telephone number refer reply to cc dom p si 6-plr-121658-98 date date in re request for private_letter_ruling legend taxpayers corporation vehicle corporate client district dear this letter responds to the request dated and the supplemental information submitted by taxpayers dated and taxpayers request a ruling that vehicle is neither a passenger_automobile as defined in sec_280f of the internal_revenue_code nor listed_property as defined in sec_280f and that sec_280f does not limit taxpayer’s depreciation_deductions for vehicle taxpayers represent the facts and information relating to the request as follows taxpayers are husband and wife and subject_to the audit jurisdiction of district corporation which husband wholly owns was formed on husband formed corporation to provide security protection services including security escort transportation services to corporate client and other clients corporate client is a nationally recognized music production company taxpayer and corporation are unrelated to corporate client plr - husband purchased vehicle in on corporation began leasing vehicle from husband corporate client required corporation to provide security transportation services for corporate client’s executives and clients that was commensurate with the lifestyles of executives and clients in the music and entertainment industry due to the nature of the music and entertainment industry corporate executives and entertainers are escorted and driven in luxury vehicles to various business engagements corporation uses vehicle to provide secure transportation services vehicle is used on a daily basis for corporate client’s executives and entertainers over percent of corporation’s revenue is from corporate client vehicle is used exclusively in providing transportation and secure transportation services by corporation part of the compensation paid corporation for security services is allocable to use of the vehicle in providing transportation services sec_280f of the code limits the deductions that taxpayers are allowed to claim with respect to passenger automobiles however sec_280f excludes from the term passenger_automobile any vehicle used by taxpayer directly in the trade_or_business of transporting person for compensation or hire sec_280f of the code provides that if any listed_property is not predominantly_used in a qualified_business_use for any taxable_year the deduction allowed under sec_168 with respect to such property for such taxable_year and any subsequent taxable_year shall be determined under sec_168 relating to alternative_depreciation_system sec_280f provides that the term listed_property means any passenger_automobile and any other_property used as a means of transportation sec_280f provides that except to the extent provided in regulations the term any other_property used as a means of transportation shall not apply to any property substantially_all of the use of which is in a trade_or_business of providing to unrelated persons services consisting of the transportation of persons for compensation or hire corporation’s security business directly involves transporting persons for compensation or hire although corporation provides security services corporation uses vehicle for providing unrelated persons services consisting of the transportation of persons for compensation or hire after examining the representations and information submitted by taxpayers and based solely on these representations of facts we reach the following conclusions regarding the proper tax treatment of vehicle vehicle is excluded from the term passenger_automobile plr - the term any other_property used as a means of transportation does not apply to vehicle and therefore vehicle is not listed_property and because vehicle is not a passenger_automobile or listed_property within the meaning of sec_280f sec_280f does not limit taxpayers’ deductions for vehicle this letter_ruling is directed only to taxpayers sec_6110 of the code provides that this ruling may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representative we also are sending a copy of this letter to district sincerely yours s charles b ramsey charles b ramsey chief branch office of the assistant chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes
